Citation Nr: 0606684	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine (back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964, and has a subsequent period of active duty for 
training.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which determined that the veteran did not 
submit new and material evidence to reopen the previously 
denied claims of entitlement to service connection for 
bilateral knee arthritis and lumbar spine arthritis.  The 
veteran perfected a timely appeal of this determination.

In January 2003, the Board denied the veteran's request to 
reopen the previously denied claims for service connection 
for bilateral knee arthritis and arthritis of the lumbar 
spine.  The veteran, in turn, appealed the denial of his 
claims to the United States Court of Appeals for Veterans 
Claims (Court).

On March 25, 2004, the Court issued an order that granted a 
joint motion to remand, vacated the Board's January 2003 
decision, and remanded the matter to the Board for action in 
compliance with the directives of the joint motion.

In November 2004, the Board denied the veteran's request to 
reopen the previously denied claim for service connection for 
bilateral knee arthritis, and reopened the veteran's claim of 
entitlement to service connection for arthritis of the lumbar 
spine.  The Board then remanded the veteran's back claim for 
further development and adjudication.  This having been 
completed, the veteran's back claim is again before the 
Board.


FINDINGS OF FACT

The veteran's back disability is not related to a disease or 
injury in service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in December 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim of service connection, as well as the 
type of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence, including evidence 
that shows an injury or disease in service, a current 
disability, evidence of a relationship between the current 
disability and a disease or injury in service.  The veteran 
was also informed that this evidence could consist of medical 
records or medical opinions, as well as evidence from other 
sources.  And the veteran was also informed that he should 
send to VA evidence in his possession that pertains to the 
claim.

In addition, by way of a May 2001 rating decision, a March 
2002 Statement of the Case, and a December 2004 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the denial of the claim.  These 
documents, when considered together with RO's VCAA and 
development letters, also provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
October 2005 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical treatment records, and 
statements submitted by the veteran and his representative in 
support of his claim.  In addition, the Board notes that this 
matter was previously remanded for additional development in 
connection with the claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for arthritis of 
the lumbar spine.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  
Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having 
degenerative disc disease of the lumbar spine and low back 
pain.  Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current disability is related to a disease or injury in 
service.  

Here, the veteran contends that, while he was in the service, 
he was going through an obstacle course.  He stated that, 
after climbing a wall and jumping over, he severely twisted 
his back and knees.  The veteran also indicated that he was 
seen by medics and placed on light duty.  The veteran's 
service medical records, however, do not reflect treatment 
for any back problems in service and mention pain in the 
knees only in the context of standing for a long time.  There 
is also no indication that the veteran was placed on profile 
or light duty.  His separation examination, indicated that 
the veteran's back was normal upon separation from service.  
And there is no indication of treatment for the veteran's 
back within one year of service. 

Since service, the veteran's claims file indicates that the 
veteran began have trouble with his back as early as March 
1971.  Since that time, the veteran's claims file contains 
medical records evidencing ongoing treatment for a back 
condition.  With the exception of one report, however, none 
of these records indicate that the veteran's condition was 
the result of his service.  The only report that addresses 
the question of nexus to service is an October 2000 report of 
the veteran's private physician.  In this report, the 
physician related the veteran's account of his injury on the 
obstacle course and that stated that "[t]aking into 
consideration the history, signs, symptoms and test results, 
it is my opinion that [the veteran's] chronic lower back 
condition may very well be related to the accident at the 
obstacle course in September 1962." 

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current back 
disability is related to an injury in service.  There is no 
indication in the veteran's service records that he injured 
his back in service or was treated for a back condition 
within one year of service.  And the veteran's back was noted 
to be normal upon separation from service.  In addition, none 
of the veteran's post-service medical records positively link 
the veteran's condition with his active duty service.  
Finally, while the veteran's file does contain one report 
indicating that the veteran's condition may be related to an 
accident in service, the Board notes that entitlement to 
service connection may not be based on speculation or remote 
possibility.  An opinion noting that that the veteran's 
condition "may" be related to an accident in service, is 
insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102 (2003).  See, e.g., Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim). 

While the veteran may feel that his condition is related to 
his service, the Board notes that, as a layperson, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Without medical evidence 
positively linking the veteran's current back condition with 
his active duty service, there is no basis upon which to 
establish service connection.  Service connection for 
arthritis of the lumbar spine must therefore be denied.  


ORDER

Service connection for arthritis of the lumbar spine is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


